NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 20-2301
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                              ROBERT S. ARMSTRONG,
                                               Appellant
                                  ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 1-14-cr-00633-001)
                       District Judge: Honorable Noel L. Hillman
                                      ____________

                              Submitted on January 20, 2021

        Before: SMITH, Chief Judge, HARDIMAN, and ROTH, Circuit Judges.

                                (Filed: February 25, 2021)
                                       ___________

                                        OPINION *
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       Robert S. Armstrong appeals the District Court’s judgment sentencing him to 24

months’ imprisonment for violating his supervised release conditions. We will affirm.

       In 2015, Armstrong pleaded guilty to one count of mail fraud in violation of

18 U.S.C §§ 1341 and 1342. He was sentenced to 57 months in prison plus three years of

supervised release. After completing rehabilitation programs in prison, Armstrong was

released in 2018. Unfortunately, he soon committed the same offense again using an

almost identical scheme. Armstrong pleaded guilty to this new fraud, which was a

violation of his conditions of supervised release. Armstrong admitted two other violations

as well. When the District Court considered the three violations at sentencing, it varied

upward and imposed a statutory maximum sentence of 24 months’ incarceration.

Armstrong appealed.

       We consider Armstrong’s appeal under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

He argues that the District Court committed a procedural error by considering

incremental punishment during sentencing. We disagree.

       When one violates conditions of supervised release, district courts may revoke the

term and remand the defendant to prison after considering several § 3553(a) sentencing

factors. 18 U.S.C. § 3583(e)(3). Here, the District Court offered two key explanations. It

noted that Armstrong was at it again with brazen speed, repeating his offense on the heels

of his release. And the Court observed that “the notion of adequate deterrence”—

§ 3553(a)(2)(B)—includes “incremental punishment.” App. 178. Because the District

Court did not err in either respect, we will affirm its judgment.

                                              2